DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed November 10, 2021, with respect to claims 1, 9, 17, and their depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ramyar Farid on December 15, 2021.

The application has been amended as follows: 
Claim 17

A multilayer ceramic electronic component, comprising: 
a ceramic body comprising a plurality of first internal electrodes and a plurality of second internal electrodes alternately disposed to face each other with respective dielectric layers interposed therebetween, and having a first surface and a second surface opposing each other in a first direction, a third surface and a fourth surface connected to the first and second 
a first external electrode and a second external electrode disposed on external surfaces of the ceramic body, the first and second external electrodes being electrically connected to the first and second internal electrodes respectively, 
wherein a first dummy electrode is disposed in a margin portion of a first layer of the ceramic body adjacent the first internal electrode in the third direction, and a second dummy electrode is disposed in a margin portion of a second layer of the ceramic body adjacent the second internal electrode in the third direction, 
wherein at least one of the first layer or the second layer is devoid of a dummy or internal electrode which overlaps the second dummy electrode or the first dummy electrode, respectively, in the first direction, 
and widths of the first and second dummy electrodes satisfy 20% to 60% of widths of the margin portions of the first and second internal electrodes in the third direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor comprising laminated and facing first and second internal electrodes with ceramic layers interposed therebetween. A first dummy electrode is disposed in a margin adjacent to the first internal electrode in the width direction, and the second dummy electrode is disposed in a margin adjacent to the second internal electrode in the width direction, without overlapping the first dummy electrode.  The length-wise distance between the first and second dummy electrodes is less than or equal to a distance between the first and second internal electrodes and an external surface of the ceramic body in a length direction.

The prior art further does not teach (in combination with other claim limitations) a multilayer ceramic capacitor comprising laminated and facing first and second internal electrodes with ceramic layers interposed therebetween. A first dummy electrode is disposed in a margin adjacent to the first internal electrode in the width direction, and the second dummy electrode is disposed in a margin adjacent to the second internal electrode in the width direction, without overlapping the first dummy electrode. Each electrode layer is devoid of a dummy or internal electrode which overlaps either the first or second dummy electrode in the stacking direction of the internal electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848